Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered June 30, 1983, convicting him of manslaughter in the first degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). His claims that the Trial Judge unduly interfered in the proceedings by excessive questioning of witnesses are not preserved for appellate review (see, People v Charleston, 56 NY2d 886; People v Dickson, 112 AD2d 312). In any event, the questions asked did not prejudice the defendant and were designed to elicit relevant and important facts in order to facilitate the orderly progress of the trial (see, People v Yut Wai Tom, 53 NY2d 44).
The defendant’s next claim is that the prosecutor’s summation was inflammatory. Like the claim of judicial interference, the bulk of the prosecutor’s alleged errors are not preserved for our review (CPL 470.05 [2]; People v Derhi, 110 AD2d 709). *767In any event, any comments that could have been prejudicial were promptly stricken and curative instructions were given (see, People v Watson, 121 AD2d 487, lv denied 68 NY2d 818).
We have examined the defendant’s other contentions and find them to be without merit. Thompson, J. P., Lawrence, Weinstein and Harwood, JJ., concur.